 1
 2
 3
 4
 5
 6
 7
 8
 9
                              UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
                                   SOUTHERN DIVISION
12
13
   QC LABS, a California corporation dba     Case No. 8:18−cv−01451−JVS (JDEx)
14 CANNALYSIS,
                                             Magistrate Judge: Hon. John D. Early
15               Plaintiff,
                                             STIPULATION AND PROTECTIVE
16         vs.                               ORDER
17 GREEN LEAF LAB, LLC, an Oregon
     limited liability company,
18
                 Defendants.
19
20
21
22
23
24
25
26
27
28


                                           -1-
 1                    STIPULATION AND PROTECTIVE ORDER
 2 1.     PURPOSES AND LIMITATIONS
 3        Discovery in this action is likely to involve production of confidential,
 4 proprietary or private information for which special protection from public
 5 disclosure and from use for any purpose other than pursuing this litigation may be
 6 warranted. Accordingly, Plaintiff QC Labs (“Plaintiff”) and Defendant Green Leaf
 7 Lab, LLC (“Defendant”) (collectively, the “Parties”) hereby stipulate to and petition
 8 the Court to enter the following Stipulated Protective Order. The parties
 9 acknowledge that this Order does not confer blanket protections on all disclosures or
10 responses to discovery and that the protection it affords from public disclosure and
11 use extends only to the limited information or items that are entitled to confidential
12 treatment under the applicable legal principles.
13 2.     GOOD CAUSE STATEMENT
14        This action is likely to involve financial and/or commercially sensitive
15 business information for which special protection from public disclosure and from
16 use for any purpose other than prosecution of this action is warranted. Such
17 confidential and proprietary materials and information consist of, among other
18 things, confidential financial records, sales information, customer lists, information
19 about confidential business practices and confidential research, development or
20 commercial information (including information implicating privacy rights of third
21 parties and/or the parties’ duties of confidentiality owed to third parties),
22 information otherwise generally unavailable to the public or which may be
23 privileged or otherwise protected from disclosure under state or federal statutes,
24 court rules, case decisions, or common law. Accordingly, to expedite the flow of
25 information, to facilitate the prompt resolution of disputes over confidentiality of
26 discovery materials, to adequately protect information the parties are entitled to keep
27 confidential, to ensure that the parties are permitted reasonable necessary uses of
28 such material in preparation for and in the conduct of trial, to address their handling


                                               -2-
 1 at the end of the litigation, and serve the ends of justice, a protective order for such
 2 information is justified in this matter. It is the intent of the parties that information
 3 will not be designated as confidential for tactical reasons and that nothing be so
 4 designated without a good faith belief that it has been maintained in a confidential,
 5 non-public manner, and there is good cause why it should not be part of the public
 6 record of this case.
 7 3.     ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
 8        The parties further acknowledge, as set forth in Section 14.3, below, that this
 9 Stipulated Protective Order does not entitle them to file confidential information
10 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
11 and the standards that will be applied when a party seeks permission from the court
12 to file material under seal. There is a strong presumption that the public has a right
13 of access to judicial proceedings and records in civil cases. In connection with non-
14 dispositive motions, good cause must be shown to support a filing under seal. See
15 Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
16 Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
17 Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
18 stipulated protective orders require good cause showing), and a specific showing of
19 good cause or compelling reasons with proper evidentiary support and legal
20 justification, must be made with respect to Protected Material that a party seeks to
21 file under seal. The parties’ mere designation of Disclosure or Discovery Material as
22 CONFIDENTIAL does not— without the submission of competent evidence by
23 declaration, establishing that the material sought to be filed under seal qualifies as
24 confidential, privileged, or otherwise protectable—constitute good cause.
25        Further, if a party requests sealing related to a dispositive motion or trial, then
26 compelling reasons, not only good cause, for the sealing must be shown, and the
27 relief sought shall be narrowly tailored to serve the specific interest to be protected.
28 See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For


                                               -3-
 1 each item or type of information, document, or thing sought to be filed or introduced
 2 under seal, the party seeking protection must articulate compelling reasons,
 3 supported by specific facts and legal justification, for the requested sealing order.
 4 Again, competent evidence supporting the application to file documents under seal
 5 must be provided by declaration.
 6        Any document that is not confidential, privileged, or otherwise protectable in
 7 its entirety will not be filed under seal if the confidential portions can be redacted. If
 8 documents can be redacted, then a redacted version for public viewing, omitting
 9 only the confidential, privileged, or otherwise protectable portions of the document,
10 shall be filed. Any application that seeks to file documents under seal in their
11 entirety should include an explanation of why redaction is not feasible.
12 4.     DEFINITIONS
13        4.1    Action: this pending federal lawsuit, Civil Action No. 8:18-cv-01451-
14 JVS-JDE.
15        4.2    Challenging Party: a Party or Non-Party that challenges the designation
16 of information or items under this Order.
17        4.3    “CONFIDENTIAL” Information or Items: information (regardless of
18 how it is generated, stored or maintained) or tangible things that qualify for
19 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
20 the Good Cause Statement.
21        4.4    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” (or
22 “HIGHLY CONFIDENTIAL – AEO”) Information or Items: extremely sensitive
23 “CONFIDENTIAL” information (regardless of how it is generated, stored or
24 maintained) or tangible things, the disclosures of which to another Party or Non-
25 Party would create a substantial risk of serious harm that could not be avoided by
26 less restrictive means.
27        4.5    Counsel: Outside Counsel of Record and House Counsel (as well as
28 their support staff).


                                               -4-
 1        4.6    Designating Party: a Party or Non-Party that designates information or
 2 items that it produces in disclosures or in responses to discovery as
 3 “CONFIDENTIAL.”
 4        4.7    Disclosure or Discovery Material: all items or information, regardless
 5 of the medium or manner in which it is generated, stored, or maintained (including,
 6 among other things, testimony, transcripts, and tangible things), that are produced or
 7 generated in disclosures or responses to discovery in this matter.
 8        4.8    Expert: a person with specialized knowledge or experience in a matter
 9 pertinent to the litigation who has been retained by a Party or its counsel to serve as
10 an expert witness or as a consultant in this Action.
11        4.9    House Counsel: attorneys who are employees of a party to this Action
12 (as well as their support staff). House Counsel does not include Outside Counsel of
13 Record or any other outside counsel.
14        4.10 Non-Party: any natural person, partnership, corporation, association or
15 other legal entity not named as a Party to this action.
16        4.11 Outside Counsel of Record: attorneys who are not a party or employees
17 of a party to this Action but are retained to represent or advise a party to this Action
18 and have appeared in this Action on behalf of that party or are affiliated with a law
19 firm that has appeared on behalf of that party, and includes their support staff.
20        4.12 Party: any party to this Action, including all of its officers, directors,
21 employees, consultants, retained experts, and Outside Counsel of Record (and their
22 support staffs).
23        4.13 Producing Party: a Party or Non-Party that produces Disclosure or
24 Discovery Material in this Action.
25        4.14 Professional Vendors: persons or entities that provide litigation support
26 services (e.g., photocopying, videotaping, translating, preparing exhibits or
27 demonstrations, and organizing, storing, or retrieving data in any form or medium)
28 and their employees and subcontractors.


                                              -5-
 1          4.15 Protected Material: any Disclosure or Discovery Material that is
 2 designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – AEO.”
 3          4.16 Receiving Party: a Party that receives Disclosure or Discovery Material
 4 from a Producing Party.
 5 5.       SCOPE
 6          The protections conferred by this Stipulation and Order cover not only
 7 Protected Material (as defined above), but also (1) any information copied or
 8 extracted from Protected Material; (2) all copies, excerpts, summaries, or
 9 compilations of Protected Material; and (3) any testimony, conversations, or
10 presentations by Parties or their Counsel that might reveal Protected Material.
11 However, the protections conferred by this Stipulation and Order do not cover the
12 following information: (a) any information that is in the public domain at the time of
13 disclosure to a Receiving Party or becomes part of the public domain after its
14 disclosure to a Receiving Party as a result of publication not involving a violation of
15 this Order, including becoming part of the public record through trial or otherwise;
16 and (b) any information known to the Receiving Party prior to the disclosure or
17 obtained by the Receiving Party after the disclosure from a source who obtained the
18 information lawfully and under no obligation of confidentiality to the Designating
19 Party.
20          Any use of Protected Material at trial shall be governed by the orders of the
21 trial judge. This Order does not govern the use of Protected Material at trial.
22 6.       DURATION
23          Even after final disposition of this litigation, the confidentiality obligations
24 imposed by this Order shall remain in effect until a Designating Party agrees
25 otherwise in writing or a court order otherwise directs. Final disposition shall be
26 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
27 or without prejudice; and (2) final judgment herein after the completion and
28 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,


                                                 -6-
 1 including the time limits for filing any motions or applications for extension of time
 2 pursuant to applicable law.
 3 7.     DESIGNATING PROTECTED MATERIAL
 4        7.1    Exercise of Restraint and Care in Designating Material for Protection.
 5        Each Party or Non-Party that designates information or items for protection
 6 under this Order must take care to limit any such designation to specific material
 7 that qualifies under the appropriate standards. The Designating Party must
 8 designate for protection only those parts of material, documents, items or oral or
 9 written communications that qualify so that other portions of the material,
10 documents, items or communications for which protection is not warranted are not
11 swept unjustifiably within the ambit of this Order.
12        Mass, indiscriminate or routinized designations are prohibited. Designations
13 that are shown to be clearly unjustified or that have been made for an improper
14 purpose (e.g., to unnecessarily encumber the case development process or to impose
15 unnecessary expenses and burdens on other parties) may expose the Designating
16 Party to sanctions.
17        If it comes to a Designating Party’s attention that information or items that it
18 designated for protection do not qualify for protection, that Designating Party must
19 promptly notify all other Parties that it is withdrawing the inapplicable designation.
20        7.2    Manner and Timing of Designations. Except as otherwise provided in
21 this Order (see, e.g., second paragraph of section 7.2(a) below), or as otherwise
22 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
23 under this Order must be clearly so designated before the material is disclosed or
24 produced. Designation in conformity with this Order requires:
25               (a)     for information in documentary form (e.g., paper or electronic
26 documents, but excluding transcripts of depositions or other pretrial or trial
27 proceedings), that the Producing Party affix at a minimum, the legend
28 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – AEO” (hereinafter


                                              -7-
 1 “CONFIDENTIAL legend”) to each page that contains protected material. If only a
 2 portion of the material on a page qualifies for protection, the Producing Party also
 3 must clearly identify the protected portion(s) (e.g., by making appropriate markings
 4 in the margins).
 5        A Party or Non-Party that makes original documents available for inspection
 6 need not designate them for protection until after the inspecting Party has indicated
 7 which documents it would like copied and produced. During the inspection and
 8 before the designation, all of the material made available for inspection shall be
 9 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
10 documents it wants copied and produced, the Producing Party must determine which
11 documents, or portion(s) thereof, qualify for protection under this Order. Then,
12 before producing the specified documents, the Producing Party must affix the
13 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
14 portion of the material on a page qualifies for protection, the Producing Party also
15 must clearly identify the protected portion(s) (e.g., by making appropriate markings
16 in the margins).
17               (b)   for testimony given in depositions, that the Designating Party
18 identifies the Disclosure or Discovery Material and all related protected testimony
19 on the record before the close of the deposition.
20               (c)   for information produced in some form other than documentary
21 and for any other tangible items, that the Producing Party affix in a prominent place
22 on the exterior of the container(s) in which the information is stored the legend
23 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – AEO.” If only a portion of
24 the information warrants protection, the Producing Party, to the extent practicable,
25 shall identify the protected portion(s).
26        7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
27 failure to designate qualified information or items does not, standing alone, waive
28 the Designating Party’s right to secure protection under this Order for such material.


                                              -8-
 1 Upon timely correction of a designation, the Receiving Party must make reasonable
 2 efforts to assure that the material is treated in accordance with the provisions of this
 3 Order.
 4 8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 5        8.1    Timing of Challenges. Any Party or Non-Party may challenge a
 6 designation of confidentiality at any time that is consistent with the Court’s
 7 Scheduling Order.
 8        8.2    Meet and Confer. The Challenging Party shall initiate the dispute
 9 resolution process under Local Rule 37-1 et seq.
10        8.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
11 joint stipulation pursuant to Local Rule 37-2.
12        8.4    Burden of Persuasion. The burden of persuasion in any such challenge
13 proceeding shall be on the Designating Party. Frivolous challenges, and those made
14 for an improper purpose (e.g., to harass or impose unnecessary expenses and
15 burdens on other parties) may expose the Challenging Party to sanctions. Unless the
16 Designating Party has waived or withdrawn the confidentiality designation, all
17 parties shall continue to afford the material in question the level of protection to
18 which it is entitled under the Producing Party’s designation until the Court rules on
19 the challenge.
20 9.     ACCESS TO AND USE OF PROTECTED MATERIAL
21        9.1    Basic Principles. A Receiving Party may use Protected Material that is
22 disclosed or produced by another Party or by a Non-Party in connection with this
23 Action only for prosecuting, defending or attempting to settle this Action. Such
24 Protected Material may be disclosed only to the categories of persons and under the
25 conditions described in this Order. When the Action has been terminated, a
26 Receiving Party must comply with the provisions of section 15 below (FINAL
27 DISPOSITION).
28        Protected Material must be stored and maintained by a Receiving Party at a


                                              -9-
 1 location and in a secure manner that ensures that access is limited to the persons
 2 authorized under this Order.
 3        9.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
 4 otherwise ordered by the court or permitted in writing by the Designating Party, a
 5 Receiving Party may disclose any information or item designated
 6 “CONFIDENTIAL” only to:
 7              (a)    the Receiving Party’s Outside Counsel of Record in this Action,
 8 as well as employees of said Outside Counsel of Record to whom it is reasonably
 9 necessary to disclose the information for this Action;
10              (b)    the officers, directors, and employees (including House Counsel)
11 of the Receiving Party to whom disclosure is reasonably necessary for this Action
12 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
13 A);
14              (c)    Experts (as defined in this Order) of the Receiving Party to
15 whom disclosure is reasonably necessary for this Action and who have signed the
16 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17              (d)    the court and its personnel;
18              (e)    private court reporters and their staff to whom disclosure is
19 reasonably necessary for this Action and who have signed the “Acknowledgment
20 and Agreement to Be Bound” (Exhibit A);
21              (f)    professional jury or trial consultants, mock jurors, and
22 Professional Vendors to whom disclosure is reasonably necessary for this Action
23 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
24 A);
25              (g)    the author or recipient of a document containing the information
26 or a custodian or other person who otherwise possessed or knew the information;
27              (h)    during their depositions, witnesses, and attorneys for witnesses,
28 in the Action to whom disclosure is reasonably necessary provided: (1) the deposing


                                             -10-
 1 party requests that the witness sign the form attached as Exhibit A hereto; and (2)
 2 they will not be permitted to keep any confidential information unless they sign the
 3 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 4 agreed by the Designating Party or ordered by the court. Pages of transcribed
 5 deposition testimony or exhibits to depositions that reveal Protected Material may
 6 be separately bound by the court reporter and may not be disclosed to anyone except
 7 as permitted under this Stipulated Protective Order; and
 8              (i)    any mediator(s) or settlement officer(s) and their supporting
 9 personnel, mutually agreed upon by the parties engaged in settlement discussions.
10        9.3   Disclosure of “HIGHLY CONFIDENTIAL – AEO” Information or
11 Items. Unless otherwise ordered by the court or permitted in writing by the
12 Designating Party, a Receiving Party may disclose any information or item
13 designated “HIGHLY CONFIDENTIAL – AEO” only to:
14              (a)    the Receiving Party’s Outside Counsel of Record in this Action,
15 as well as employees of said Outside Counsel of Record to whom it is reasonably
16 necessary to disclose the information for this Action;
17              (b)    Experts (as defined in this Order) of the Receiving Party to
18 whom disclosure is reasonably necessary for this Action and who have signed the
19 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20              (c)    the court and its personnel;
21              (d)    private court reporters and their staff to whom disclosure is
22 reasonably necessary for this Action and who have signed the “Acknowledgment
23 and Agreement to Be Bound” (Exhibit A);
24              (e)    professional jury or trial consultants, mock jurors, and
25 Professional Vendors to whom disclosure is reasonably necessary for this Action
26 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
27 A);
28              (f)    the author or recipient of a document containing the information


                                             -11-
 1 or a custodian or other person who otherwise possessed or knew the information;
 2 and
 3                (g)   any mediator or settlement officer, and their supporting
 4 personnel, mutually agreed upon by any of the parties engaged in settlement
 5 discussions.
 6        For the avoidance of doubt, disclosure of information or items designated
 7 “HIGHLY CONFIDENTIAL – AEO” may not be disclosed to any person or entity
 8 who, on and after the date this Action began, is or was one of the following: named
 9 plaintiff, defendant, or counterdefendant to this Action, including all of its officers,
10 directors, employees, and members and their officers, directors, or employees,
11 except as provided in Section 9.3, subsection (f), above.
12 10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
13        IN OTHER LITIGATION
14        If a Party is served with a subpoena or a court order issued in other litigation
15 that compels disclosure of any information or items designated in this Action as
16 “CONFIDENTIAL,” that Party must:
17                (a)   promptly notify in writing the Designating Party. Such
18 notification shall include a copy of the subpoena or court order;
19                (b)   promptly notify in writing the party who caused the subpoena or
20 order to issue in the other litigation that some or all of the material covered by the
21 subpoena or order is subject to this Protective Order. Such notification shall include
22 a copy of this Stipulated Protective Order; and
23                (c)   cooperate with respect to all reasonable procedures sought to be
24 pursued by the Designating Party whose Protected Material may be affected.
25        If the Designating Party timely seeks a protective order, the Party served with
26 the subpoena or court order shall not produce any information designated in this
27 action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – AEO” before a
28 determination by the court from which the subpoena or order issued, unless the


                                              -12-
 1 Party has obtained the Designating Party’s permission. The Designating Party shall
 2 bear the burden and expense of seeking protection in that court of its confidential
 3 material and nothing in these provisions should be construed as authorizing or
 4 encouraging a Receiving Party in this Action to disobey a lawful directive from
 5 another court.
 6 11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 7        PRODUCED IN THIS LITIGATION
 8               (a)   The terms of this Order are applicable to information produced
 9 by a Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
10 CONFIDENTIAL – AEO.” Such information produced by Non-Parties in
11 connection with this litigation is protected by the remedies and relief provided by
12 this Order. Nothing in these provisions should be construed as prohibiting a Non-
13 Party from seeking additional protections.
14               (b)   In the event that a Party is required, by a valid discovery request,
15 to produce a Non-Party’s confidential information in its possession, and the Party is
16 subject to an agreement with the Non-Party not to produce the Non-Party’s
17 confidential information, then the Party shall:
18                     (i)     promptly notify in writing the Requesting Party and the
19 Non-Party that some or all of the information requested is subject to a
20 confidentiality agreement with a Non-Party;
21                     (ii)    promptly provide the Non-Party with a copy of the
22 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
23 reasonably specific description of the information requested; and
24                     (iii)   make the information requested available for inspection by
25 the Non-Party, if requested.
26               (c)   If the Non-Party fails to seek a protective order from this court
27 within 14 days of receiving the notice and accompanying information, the Receiving
28 Party may produce the Non-Party’s confidential information responsive to the


                                             -13-
 1 discovery request. If the Non-Party timely seeks a protective order, the Receiving
 2 Party shall not produce any information in its possession or control that is subject to
 3 the confidentiality agreement with the Non-Party before a determination by the
 4 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
 5 expense of seeking protection in this court of its Protected Material.
 6 12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 7        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 8 Protected Material to any person or in any circumstance not authorized under this
 9 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
10 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
11 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
12 persons to whom unauthorized disclosures were made of all the terms of this Order,
13 and (d) request such person or persons to execute the “Acknowledgment and
14 Agreement to Be Bound” attached hereto as Exhibit A.
15 13.    INADVERTENT PRODUCTION OF PROTECTED MATERIAL
16        When a Producing Party gives notice to Receiving Parties that certain
17 inadvertently produced material is subject to a claim of privilege or other protection,
18 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
19 Procedure 26(b)(5)(B).
20        This Protective Order is without prejudice to any Party’s right to assert the
21 attorney-client, work product or other privileges or doctrines, or to any Party’s right
22 to contest such claims. By making information designated as “CONFIDENTIAL”
23 or “HIGHLY CONFIDENTIAL – AEO” available to the other Party, the Producing
24 Party does not waive any confidentiality privilege, doctrine or treatment.
25        Pursuant to F.R.Evid. 502(d), the production by any Party during discovery of
26 documents containing information protected by the attorney-client privilege or the
27 attorney work product doctrine shall be deemed inadvertent and shall not operate to
28 waive the protections of the privilege or the doctrine by the Producing Party,


                                             -14-
 1 provided that as soon as reasonably practicable after the Producing Party learns of
 2 the production or after the Receiving Party’s notification to the Producing Party of
 3 its receipt of the documents that may be subject to the attorney-client privilege or
 4 the work product doctrine, the Producing Party has requested the return of the
 5 documents. Upon receipt of a request, the Receiving Party shall immediately return
 6 such documents to the Producing Party, shall not retain any copies, and shall not use
 7 the information or the fact of inadvertent disclosure in any manner in this litigation.
 8        The Receiving Party shall promptly destroy, sequester, or return to the
 9 Disclosing party any protected or privileged item discovered by the Disclosing Party
10 or the Receiving Party to have been disclosed inadvertently. If the Receiving Party
11 disclosed the protected or privileged item before being notified of the Disclosing
12 Party’s claim of privilege or protection, it must take reasonable steps to retrieve the
13 item for destruction, sequestering or return to the Disclosing Party.
14 14.    MISCELLANEOUS
15        14.1 Right to Further Relief. Nothing in this Order abridges the right of any
16 person to seek its modification by the Court in the future.
17        14.2 Right to Assert Other Objections. By stipulating to the entry of this
18 Protective Order, no Party waives any right it otherwise would have to object to
19 disclosing or producing any information or item on any ground not addressed in this
20 Stipulated Protective Order. Similarly, no Party waives any right to object on any
21 ground to use in evidence of any of the material covered by this Protective Order.
22        14.3 Filing Protected Material. A Party that seeks to file under seal any
23 Protected Material must comply with Local Civil Rule 79-5. Protected Material
24 may only be filed under seal pursuant to a court order authorizing the sealing of the
25 specific Protected Material at issue. If a Party’s request to file Protected Material
26 under seal is denied by the court, then the Receiving Party may file the information
27 in the public record unless otherwise instructed by the court.
28


                                              -15-
 1 15.    FINAL DISPOSITION
 2        After the final disposition of this Action, as defined in Section 6, within 60
 3 days of a written request by the Designating Party, each Receiving Party must return
 4 all Protected Material to the Producing Party or destroy such material. As used in
 5 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 6 summaries, and any other format reproducing or capturing any of the Protected
 7 Material. Whether the Protected Material is returned or destroyed, the Receiving
 8 Party must submit a written certification to the Producing Party (and, if not the same
 9 person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
10 (by category, where appropriate) all the Protected Material that was returned or
11 destroyed and (2) affirms that the Receiving Party has not retained any copies,
12 abstracts, compilations, summaries or any other format reproducing or capturing any
13 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
14 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
15 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
16 reports, attorney work product, and consultant and expert work product, even if such
17 materials contain Protected Material. Any such archival copies that contain or
18 constitute Protected Material remain subject to this Protective Order as set forth in
19 Section 6 (DURATION).
20 16.    VIOLATION
21        Any violation of this Order may be punished by appropriate measures
22 including, without limitation, contempt proceedings and/or monetary sanctions.
23
24
25
26
27
28


                                             -16-
 1         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
 3 Dated: December, 2018                    RUTAN & TUCKER, LLP
 4
                                            By:           /s/ Michael D. Adams
 5                                                   Michael D. Adams
                                                     Attorneys for Plaintiff
 6                                                   QC LABS
 7
 8 Dated: December 13, 2018                 COTMAN IP LAW GROUP, PLC
 9
                                            By:           /s/Edward C. Schewe
10                                                   Edward C. Schewe
                                                     Attorneys for Defendant
11                                                   GREEN LEAF LAB, LLC
12
13                            Attestation Regarding Signature
14
           I, Michael Adams, hereby attest that I have obtained concurrence in the filing
15
     of this document from the other signatories to this document. I declare under
16
     penalty of perjury under the laws of United States of America that the foregoing is
17
     true and correct.
18
     Dated: December 13, 2018                  RUTAN & TUCKER, LLP
19
20
                                               By:        /s/ Michael D. Adams
21                                                   Michael Adams
                                                     Attorneys for Plaintiff
22                                                   QC LABS
23
24         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
25
26 Dated: December 13, 2018
27                                             JOHN D. EARLY
                                               United States Magistrate Judge
28


                                              -17-
 1                                       EXHIBIT A
 2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3        I, ______________________________________ [full name] of
 4 __________________________________ [address], declare under penalty of
 5 perjury that I have read in its entirety and understand the Stipulated Protective Order
 6 that was issued by the United States District Court for the Central District of
 7 California on ________________ in the case of QC LABS dba CANNALYSIS, vs.
 8 GREEN LEAF LAB, LLC, Case No. 8:18−cv−01451−CJC−JDE.
 9        I agree to comply with and to be bound by all the terms of this Stipulated
10 Protective Order and I understand and acknowledge that failure to so comply could
11 expose me to sanctions and punishment in the nature of contempt. I solemnly
12 promise that I will not disclose in any manner any information or item that is subject
13 to this Stipulated Protective Order to any person or entity except in strict compliance
14 with the provisions of this Order. I further agree to submit to the jurisdiction of the
15 United States District Court for the Central District of California for the purpose of
16 enforcing the terms of this Stipulated Protective Order, even if such enforcement
17 proceedings occur after termination of this action.
18        I hereby appoint _______________________ [full name] of
19 ____________________________________________________ [full address and
20 phone number] as my California agent for service of process in connection with this
21 action or any proceedings related to enforcement of this Stipulated Protective Order.
22
23 Dated: ___________ City and State where signed: __________________________
24 Printed name: __________________________
25
26        Signature: _____________________________________
27
28


                                              -18-
